___________

                                      No. 95-3010
                                      ___________

Allen Coo,     *
                                           *
              Appellant,                   *
                                           *   Appeal from the United States
     v.                                    *   District Court for the
                                           *   Eastern District of Missouri.
United States of America,                  *
                                           *           [UNPUBLISHED]
              Appellee.                    *


                                      ___________

                        Submitted:    March 15, 1996

                             Filed:   March 19, 1996
                                      ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Allen Coo appeals the district court's1 denial of his 28 U.S.C. §
2255 motion.       Having carefully reviewed the record and the parties' briefs,
we conclude that no error of law or fact appears and that an opinion would
lack precedential value.


     Accordingly, we affirm.          See 8th Cir. R. 47B.




     1
      The Honorable Jean C. Hamilton, Chief Judge, United States
District Court for the Eastern District of Missouri, adopting the
report and recommendation of the Honorable Mary Ann L. Medler,
United States Magistrate Judge for the Eastern District of
Missouri.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-